  Exhibit 10.3

 
Warrant Certificate No. ______
 
NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON THE
EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER
SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION
ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES
LAWS. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
Effective Date: _________, 2017  Expiration Date: __________, 2022
 
SINCERITY APPLIED MATERIALS HOLDINGS CORP.
 
WARRANT TO PURCHASE COMMON STOCK
 
Sincerity Applied Materials Holdings Corp., a Nevada corporation (the
“Company”), for value received on the Effective Date, hereby issues to
__________________________ (the “Holder”) this Warrant (the “Warrant”) to
purchase shares (as from time to time adjusted as hereinafter provided) (each
such share a “Warrant Share” and all such shares being the “Warrant Shares”) of
the Company’s Common Stock (as defined below), at the Exercise Price (as defined
below), as adjusted from time to time as provided herein, on or before the
Expiration Date, all subject to the following terms and conditions.
 
This Warrant is one of a series of Warrants of like tenor being issued to
Subscribers in the Company’s private offering (the “Offering”) of units of its
securities (the “Units”) in accordance with, and subject to, the terms and
conditions described in the Subscription Agreement entered into by and between
the Company and each Subscriber set forth on the signature pages affixed thereto
(the “Subscription Agreement”). Each Unit consists of one 12% Senior Secured
Convertible Promissory Note in the face amount of $10,000 (the “Note”) and one
Warrant representing the right to purchase Thirty Three Thousand Three Hundred
Thirty Four (33,334) shares of Common Stock. This Warrant is exercisable upon
the earlier of (i) the completion of a Qualified Financing (as defined below),
subject to the limitations and qualifications set forth in Section 3(a)(iv)(C)
below; or (ii) one year from the Effective Date of this Warrant. Subject to
Sections 3(a)(iv)(A) and 3(a)(iv)(C) below, in the case of a Qualified Financing
the Warrants are exercisable at a price per share equal to 80% of the lesser of
(i) the price at which Common Stock is sold in the Qualified Financing, or (ii)
the lowest price at which other securities sold in the Qualified Financing may
be converted into or exercised for Common Stock (such other securities being
hereafter referred to as “Common Stock Equivalents”).Subject to Section
3(a)(iv)(C) below, if a Qualified Financing is not completed within one year of
the Effective Date, this Warrant shall be exercisable at a price per share equal
to 80% of the VWAP (as defined below) of the Common Stock (as defined below)
during the ten consecutive Trading Days (as defined below) ending on the Trading
Day immediately prior to the date on which a Notice of Exercise is received by
the Company from the Holder. Capitalized terms used herein without definition
have the meanings ascribed to them in the Subscription Agreement.
 
{00180934.3 / 4133.003}

 
 
As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, $0.001 par value per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means the price at which one share of Common Stock can be purchased under this
Warrant, subject to adjustment as provided herein; (iv) “Qualified Financing”
means a financing of not less than $20,000,000 completed by the Company or a
subsidiary of the Company after the Effective Date of this Warrant involving the
sale of Common Stock or Common Stock Equivalents; (v) “Trading Day” means any
day on which the primary national or regional stock exchange on which the Common
Stock is listed, or if not so listed, the OTC Bulletin Board or the OTC Markets,
if quoted thereon, is open for the transaction of business; and (vi) “Affiliate”
means any person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
person, as such terms are used and construed in Rule 144 promulgated under the
Securities Act of 1933, as amended (the “Securities Act”); (vii) “VWAP” means,
for any date, the value weighted average price for the Common Stock determined
by the first of the following clauses that applies: (a) if the Common Stock is
then listed or quoted on a National Securities Exchange, the daily volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the trading market on which the Common Stock is then listed
or quoted as reported by Bloomberg (based on a Trading Day from 9:30 a.m. New
York City time to 4:00 p.m. New York City time); (b) if the Common Stock is
quoted on any one or more of the OTC Bulletin Board, or the other OTC markets,
including the OTCQX, OTCQB and OTC Pink Markets or in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the volume weighted average price of the
Common Stock for such date on the OTC Bulletin Board; (c) if the Common Stock is
not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported on the OTC markets, including the OTCQX,
OTCQB and OTC Pink markets, or in the “Pink Sheets” published by Pink Sheets,
LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the average of the highest closing bid and the lowest closing
ask price for the Common Stock as reported by OTC Markets Group; (d) in the
event that none of clauses (a), (b), and (c) are applicable, the fair market
value for a share of Common Stock as mutually determined by the Company and the
Majority Holders, or (e) in all other cases, the fair market value of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Majority Holders and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company; provided that in each case where
Bloomberg data is being relied upon, Holder shall provide to the Company a copy
of such information for the Company's records; provided further herewith, the
VWAP may never fall below $0.10 per share (the “VWAP Floor Price”) (viii)
“National Securities Exchange” means the following markets or exchanges on which
the Common Stock may be listed or quoted for trading on the date in question:
the NYSE MKT, LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange; (ix) “Majority
Holders” means the holders of Warrants representing more than 50% of the Warrant
Shares issuable upon exercise of all Warrants; (x) “Exempt Issuance” means (a)
shares of Common Stock issued or issuable upon conversion or exchange of any
convertible securities or exercise of any options or warrants outstanding
immediately following the Closing Date; (b) securities issued or issuable
pursuant to an acquisition, joint venture, collaboration, sponsored research,
OEM, marketing, technology license, or similar agreement, but not including a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities; (c) securities issued to financial institutions or lessors in
connection with credit arrangements, equipment financings, lease arrangements,
etc., in the aggregate not exceeding 10% of the Common Stock then outstanding;
(d) securities issued or issuable pursuant to the acquisition of another entity
or business by the Company through a merger, purchase of substantially all of
the assets or other reorganization, but not including a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities; (e) shares of
Common Stock issued or issuable by reason of a dividend, stock split, split-up
or other distribution on shares of Common Stock relating to any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction
effected in such a way that there is no change of control of the Company; and
(f) issuances of awards under any Company employee benefit plans, and (xi)
“Post-Acquisition Valuation” means the post-Acquisition, pre-financing valuation
of the Company obtained by multiplying the 50,000,000 shares of Common Stock
assumed to be issued and outstanding immediately following the Acquisition and
the Offering by the lowest price at which Common Stock or Common Stock
equivalents are to be sold in a post-Acquisition financing. By way of example, a
post-Acquisition financing in which Common Stock or Common Stock Equivalents are
sold at $0.30 per share would result in a Post-Acquisition Valuation of
$15,000,000 which represents the number obtained when multiplying 50,000,000 by
$0.30.
 
 

 
 
1. 
DURATION AND EXERCISE OF WARRANTS
 
(a)           Exercise Period. The Holder may exercise this Warrant in whole or
in part on any Business Day on or before 5:00 P.M., Eastern Time, on the
Expiration Date, at which time this Warrant shall become void and of no value.
 
(b) 
Exercise Procedures.
 
(i)           Cash. While this Warrant remains outstanding and exercisable in
accordance with Section 1(a), the Holder may exercise this Warrant in whole or
in part at any time and from time to time by:
 
(A)           delivery to the Company of a duly completed and executed copy of
the notice of exercise attached hereto as Exhibit A (the “Notice of Exercise”),
with the “CASH” payment option indicated;
 
(B)           surrender of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder; and
 
(C)           payment of the then-applicable Exercise Price per share multiplied
by the number of Warrant Shares being purchased upon exercise of the Warrant
(such amount, the “Aggregate Exercise Price”) made in the form of cash, or by
wire transfer of immediately available funds, certified check or bank draft
payable in lawful money of the United States of America.
 
(ii)           Cashless. In addition to the manner set forth in Section 1(b)(i),
while this Warrant remains outstanding and exercisable in accordance with
Section 1(a), the Holder may, in its sole discretion, exercise all or any part
of the Warrant in a “cashless” or “net-issue” exercise (a “Cashless Exercise”)
by:
 
(A)           delivery to the Company of a duly completed and executed Notice of
Exercise, with the “CASHLESS” payment option indicated;
 
(B)           surrender of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder;
 
whereupon the Holder shall be entitled to receive a number of Warrant Shares
calculated using the following formula:
 
X            
=            
Y * (A - B)
       A
 
where:
 
X =     

the number of Warrant Shares to be issued to the Holder
 
 

 
 
Y =       

the number of Warrant Shares with respect to which the Warrant is being
exercised as specified in the Notice of Exercise
 
A = 
the fair value per share of Common Stock on the date of exercise of this Warrant
 
B =       

the then-current Exercise Price of the Warrant
 
Solely for the purposes of this Section 1(b), “fair value” per share of Common
Stock shall mean the average Closing Price (as defined below) per share of
Common Stock for the twenty (20) Trading Days immediately preceding the date on
which the Notice of Exercise is deemed to have been sent to the Company.
“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed on a
National Securities Exchange, the closing price per share of the Common Stock
for such date (or the nearest preceding date) on the primary exchange on which
the Common Stock is then listed; (b) if prices for the Common Stock are then
quoted on the OTC Bulletin Board or any tier of the OTC Markets, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) so quoted; or (c) if prices for the Common Stock are then reported in the
“Pink Sheets” published by the National Quotation Bureau Incorporated (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent closing bid price per share of the Common Stock so reported. If
the Common Stock is not publicly traded as set forth above, the “fair value” per
share of Common Stock shall be reasonably and in good faith determined by the
Board of Directors of the Company as of the date which the Notice of Exercise is
deemed to have been sent to the Company.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a Cashless
Exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.
 
(iii)           Upon the exercise of this Warrant in compliance with the
provisions of this Section 1(b), and except as limited pursuant to Section
1(b)(iv), the Company shall promptly issue and cause to be delivered to the
Holder a certificate for the Warrant Shares for which this Warrant was
exercised. Each exercise of this Warrant shall be effective immediately prior to
the close of business on the date (the “Date of Exercise”) that the conditions
set forth in Section 1(b)(i) or (ii) have been satisfied, as the case may be. On
or before the third (3rd) Business Day following the date on which the Company
has received each of the items specified in Section 1(b)(i) or 1(b)(ii), as
applicable (the “Exercise Deliverables”), the Company shall transmit an
acknowledgment of receipt of the Exercise Deliverables to the Company’s transfer
agent (the “Transfer Agent”). On or before the fifth (5th) Business Day
following the date on which the Company has received all of the Exercise
Deliverables (the “Share Delivery Date”), the Company shall (X) provided that
the Warrant Shares have been registered or that the Warrant Shares are eligible
for sale under Rule 144 without restriction and that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Holder and to the extent applicable,
Holder’s supplying the Company with required Rule 144 documentation, cause the
Transfer Agent to credit such aggregate number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Warrant Shares have not been registered and are
not eligible for sale under Rule 144 without restriction or if Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, cause
the Transfer Agent to issue and dispatch by overnight courier to the address as
specified in the Notice of Exercise, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.
 
 

 
 
The Holder understands that prior to the Acquisition, the Company has been a
“shell company” as defined in Rule 12b-2 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and that upon the filing of a Current
Report on Form 8-K (the “Super 8-K) reporting the consummation of the
Acquisition and the related transactions and otherwise containing Form 10
information discussed below, the Company will cease to be a shell company.
Pursuant to Rule 144(i), securities issued by a current or former shell company
(that is, this Warrant and the Warrant Shares) that otherwise meet the holding
period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 until one year after the Company (a) is no longer a shell
company; and (b) has filed current “Form 10 information“ (as defined in Rule
144(i)) with the SEC reflecting that it is no longer a shell company, and
provided that at the time of a proposed sale pursuant to Rule 144, the Company
is subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act and has filed all reports and other materials required to be filed by
Section 13 or 15(d) of the Exchange Act, as applicable, during the preceding 12
months (or for such shorter period that the issuer was required to file such
reports and materials), other than Form 8-K reports. As a result, the
restrictive legends on certificates for the Warrant and the Warrant Shares
cannot be removed except in connection with an actual sale meeting the foregoing
requirements or pursuant to an effective registration statement.
 
Upon delivery of the Exercise Deliverables, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
of delivery of the certificates evidencing such Warrant Shares.
 
(iv)           If the Company shall fail for any reason or for no reason to
issue or cause to be issued to the Holder, within five (5) Business Days of
receipt of the Exercise Deliverables, a certificate for the number of shares of
Common Stock to which the Holder is entitled and register or cause to be
registered such shares of Common Stock on the Company’s share register or to
credit or cause to be credited the Holder’s balance account with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant (in each case as provided above), and if on or
after such fifth (5th) Business Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares of Common Stock issuable upon such exercise that
the Holder anticipated receiving from the Company (a “Buy-In”), then the Company
shall, within three (3) Business Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver a certificate for the shares of Common Stock to
which the Holder would have been entitled and register or cause to be registered
such shares of Common Stock on the Company’s share register, or to credit or
cause to be credited the Holder’s balance account with DTC for such number of
shares of Common Stock to which the Holder would have been entitled, shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such shares of Common Stock and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of shares of Common Stock, times (B) the
fair value of the Common Stock on the date of exercise.
 
 

 
 
(v)           Notwithstanding the foregoing provisions of this Section 1(b), the
Holder may not exercise this Warrant if and to the extent that such exercise
would require the Company to issue a number of shares of Common Stock in excess
of its authorized but unissued shares of Common Stock, less all amounts of
Common Stock that have been reserved for issue upon the conversion of all
outstanding securities convertible into shares of Common Stock and the exercise
of all outstanding options, warrants and other rights exercisable for shares of
Common Stock. If the Company does not have the requisite number of authorized
but unissued shares of Common Stock to permit the Holder to exercise this
Warrant, then the Company shall use commercially reasonable efforts to obtain
the necessary stockholder consent to increase the authorized number of shares of
Common Stock to permit such Holder to exercise this Warrant pursuant to Section
1(b)(i) or Section 1(b)(ii).
 
(vi)           The delivery by (or on behalf of) the Holder of the Notice of
Exercise and the applicable Exercise Price as provided above shall constitute
the Holder’s certification to the Company that its representations and
warranties contained in Section 5 of the Subscription Agreement, including
without limitation the representation and warranty that the Holder is an
“accredited investor,” are true and correct as of the exercise date as if remade
in their entirety (or, in the case of any transferee Holder that is not a party
to the Subscription Agreement, such transferee Holder’s certification to the
Company that such representations are true and correct as to such assignee
Holder as of the exercise date).
 
(c)           Partial Exercise. This Warrant shall be exercisable, either in its
entirety or, from time to time, for part only of the number of Warrant Shares
referenced by this Warrant; provided, that any such partial exercise must be for
an integral number of Warrant Shares. If this Warrant is exercised in part, the
Company shall issue, at its expense, a new Warrant, in substantially the form of
this Warrant, referencing such reduced number of Warrant Shares that remain
subject to this Warrant.
 
(d)           Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 15.
 
2. 
ISSUANCE OF WARRANT SHARES
 
(a)           The Company covenants that all Warrant Shares will, upon issuance
in accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.
 
(b)           The Company shall register this Warrant upon records to be
maintained by the Company for that purpose in the name of the record holder of
such Warrant from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner thereof for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes.
 
(c)           The Company will not, by amendment of its certificate of
incorporation, by-laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all action necessary or appropriate in order to
protect the rights of the Holder to exercise this Warrant, or against impairment
of such rights.
 
 

 
 
3. 
ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES
 
(a)           General. The Exercise Price and the number of shares purchasable
upon the exercise of this Warrant shall be subject to adjustment from time to
time upon the occurrence of certain events described in this Section 3(a);
provided, that notwithstanding the provisions of this Section 3, the Company
shall not be required to make any adjustment if and to the extent that such
adjustment would require the Company to issue a number of shares of Common Stock
in excess of its authorized but unissued shares of Common Stock, less all
amounts of Common Stock that have been reserved for issue upon the conversion of
all outstanding securities convertible into shares of Common Stock and the
exercise of all outstanding options, warrants and other rights exercisable for
shares of Common Stock. If the Company does not have the requisite number of
authorized but unissued shares of Common Stock to make any adjustment, the
Company shall use its commercially reasonable efforts to obtain the necessary
stockholder consent to increase the authorized number of shares of Common Stock
to make such an adjustment pursuant to this Section 3(a).
 
(i)           Subdivision or Combination of Stock. In case the Company shall at
any time subdivide (whether by way of stock dividend, stock split or otherwise)
its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision, if then
established, shall be proportionately reduced and the number of Warrant Shares
shall be proportionately increased, and conversely, in case the outstanding
shares of Common Stock of the Company shall be combined (whether by way of stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination, if then
established, shall be proportionately increased and the number of Warrant Shares
shall be proportionately decreased. The Exercise Price and the Warrant Shares,
as so adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3(a)(i).
 
(ii)           Dividends in Stock, Property, Reclassification. If at any time,
or from time to time, the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefor:
 
(A)           any shares of stock or other securities that are at any time
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution, or
 
(B)           additional stock or other securities or property (including cash)
by way of spin-off, split-up, reclassification, combination of shares or similar
corporate rearrangement (other than shares of Common Stock issued as a stock
split or adjustments in respect of which shall be covered by the terms of
Section 3(a)(i) above),
 
then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property. The Exercise
Price and the Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3(a)(ii).
 
 

 
 
(iii)           Reorganization, Reclassification, Consolidation, Merger or Sale.
If any recapitalization, reclassification or reorganization of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation or any other entity, or the sale of all or substantially all of its
assets or other transaction shall be effected in such a way that holders of
Common Stock shall be entitled to receive stock, securities or other assets or
property (an “Organic Change”), then, as a condition of such Organic Change,
lawful and adequate provisions shall be made by the Company whereby the Holder
hereof shall thereafter have the right to purchase and receive (in lieu of the
shares of the Common Stock of the Company immediately theretofore purchasable
and receivable upon the exercise of the rights represented by this Warrant) such
shares of stock, securities or other assets or property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such stock immediately
theretofore purchasable and receivable assuming the full exercise of the rights
represented by this Warrant. In the event of any Organic Change, appropriate
provision shall be made by the Company with respect to the rights and interests
of the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Exercise Price and of the
number of shares purchasable and receivable upon the exercise of this Warrant
and registration rights substantially the same as those provided for in the
Registration Rights Agreement) shall thereafter be applicable, in relation to
any shares of stock, securities or assets thereafter deliverable upon the
exercise hereof. The Company shall not effect any such Organic Change unless,
prior to the consummation thereof, the successor corporation or entity (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument reasonably
satisfactory in form and substance to the Holder executed and mailed or
delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase. If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least ten
(10) calendar days before the effective date of the Organic Change, a notice
stating the date on which such Organic Change is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares for securities, cash, or
other property delivered upon such Organic Change; provided, that the failure to
mail such notice or any defect therein or in the mailing thereof shall not
affect the validity of the corporate action required to be specified in such
notice. The Holder is entitled to exercise this Warrant during the 10-day period
commencing on the date of such notice to the effective date of the event
triggering such notice. In any event, the successor corporation (if other than
the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities or assets even in the absence of a
written instrument assuming such obligation to the extent such assumption occurs
by operation of law.
 
(iv)           Sale of Common Stock or Common Stock Equivalents at Valuation of
Less Than $15,000,000.
 
 

 
 
(A) Except as otherwise provided in Section 3(a)(iv)(C) below, in the event the
Company or a subsidiary of the Company shall issue or sell Common Stock or
Common Stock Equivalents, within one year of the Effective Date of this Warrant,
in a Qualified Financing, at a price per share reflecting a Post-Acquisition
Valuation of less than $15,000,000, the Exercise Price and the number of Warrant
Shares to be obtained upon exercise of this Warrant shall be adjusted
proportionally. By way of example, if the Company or a subsidiary of the Company
completes a Qualified Financing within one year of the Effective Date of this
Warrant reflecting a Post-Acquisition Valuation of $12,000,000, (i.e. at a
valuation equal to 80% of $15,000,000), the number of shares of Common Stock
issuable upon exercise of this Warrant shall be increased by dividing the number
of shares of Common Stock issuable immediately prior to such Qualified Financing
by .8 (which is the number obtained by dividing 12,000,000 by 15,000,000) and
the Exercise Price at which each share of Common Stock may be purchased upon
exercise of this Warrant shall be reduced by multiplying the price otherwise in
effect as the result of such Qualified Financing (80% of the lowest price at
which Common Stock or Common Stock Equivalents are sold in such Qualified
Financing) by 80%, which would result in an Exercise Price equal to 64% of the
lowest price at which Common Stock or Common Stock Equivalents are sold in the
Qualified Financing.
 
(B) In the event the Company or subsidiary of the Company does not complete a
Qualified Financing within one year of the Effective Date of this Warrant such
that this Warrant becomes exercisable at a price per share equal to 80% of the
VWAP of the Common Stock as provided herein, and the Company or a subsidiary of
the Company thereafter completes a Qualified Financing or other financing prior
to the Expiration Date at a price per share reflecting a Post-Acquisition
Valuation of less than $15,000,000, the VWAP Exercise Price formula then in
effect and the number of Warrant Shares to be obtained upon exercise of this
Warrant shall be adjusted proportionally. By way of example, if the Company or a
subsidiary of the Company completes a Qualified Financing or other financing,
one year or more after the Effective Date of this Warrant, reflecting a
Post-Acquisition Valuation of $12,000,000 (i.e. at a valuation equal to 80% of
$15,000,000), the number of Warrant Shares issuable upon exercise of this
Warrant shall be increased by dividing the number of shares issuable upon
exercise of this Warrant immediately prior to such Qualified Financing or other
financing by .8 (which is the number obtained by dividing 12,000,000 by
15,000,000) and the VWAP % used to determine the Exercise Price under this
Warrant shall be reduced by multiplying the VWAP % in effect immediately prior
to such Qualified Financing or other financing by 80%. Accordingly, if
immediately prior to such Qualified Financing or other financing, this Warrant
is exercisable at a price per share equal to 80% of the VWAP, this Warrant would
thereafter be exercisable at a price per share equal to 64% of the VWAP. In the
event the Company or a subsidiary of the Company shall thereafter complete one
or more additional Qualified Financings or other financings at a valuation lower
than a valuation which previously triggered a VWAP and related share amount
adjustment, the number of shares issuable upon exercise of this Warrant and the
VWAP % used to determine the Exercise Price under this Warrant would be further
adjusted proportionately, in the same manner as provided above.
 
 

 
 
(C) Notwithstanding Sections 3(a)(iv)(A) or (B) above, in the event the Company
or a subsidiary of the Company shall complete a financing involving the sale of
Common Stock or Common Stock Equivalents in an amount of less than $20,000,000
(a “Non-Qualified Financing”) at a Post-Acquisition Valuation of less than
$15,000,000 within one year of the Effective Date of this Warrant and prior to a
Qualified Financing, this Warrant shall, become immediately exercisable at a
VWAP based price per share under the same terms and conditions set forth in (B)
above, including those relating to a proportional reduction to the VWAP % and an
increase in the number of shares issuable upon exercise of this Warrant. Any
subsequent Non-Qualified Financings or Qualified Financings taking place while
this Warrant remains outstanding shall be treated in the same manner as set
forth in the last sentence of Section 3(a)(iv)(B) above. By way of example, if
the Company or a subsidiary of the Company completes a Non-Qualified Financing
while this Warrant remains outstanding at a Post-Acquisition Valuation of
$12,000,000 (i.e. at a valuation equal to 80% of $15,000,000) prior to a
Qualified Financing, this Warrant shall become immediately exercisable at a
price per share equal to 64%(80% multiplied by 80%) of the VWAP and the number
of shares issuable upon exercise of this Warrant shall be increased by dividing
the number of shares issuable upon exercise of this Warrant immediately prior to
such Non-Qualified Financing by .8 (which is the number obtained by dividing
12,000,000 by 15,000,000).
 
(D) Exempt Issuances will not trigger any adjustments under this Section
3(a)(iv).
 
(v)           Subsequent Equity Sales. If the Company, at any time while this
Warrant is outstanding, and the exercise price has been established, shall sell
or grant any option to purchase, or sell or grant any right to reprice, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock or Common Stock Equivalents,
at an effective price per share less than the Exercise Price then in effect
(such lower price, the “New Issuance Price” and such issuances collectively, a
“Dilutive Issuance” (it being understood and agreed that if the holder of the
Common Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is less than
the Exercise Price, such issuance shall be deemed to have occurred for less than
the Exercise Price on such date of the Dilutive Issuance at such effective
price) then simultaneously with consummation of each Dilutive Issuance the
Exercise Price shall be reduced to an amount equal to the New Issuance Price
(the “Adjusted Price”); (subject to adjustment for stock splits, reverse splits
and similar capital adjustments). Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued. Notwithstanding the
foregoing, no adjustment shall be made, paid or issued under this Section
3(a)(v) in the case of an Exempt Issuance.
 
 (b)           Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment pursuant to this Section 3, the Company at its
expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall promptly
furnish or cause to be furnished to such Holder a like certificate setting
forth: (i) such adjustments and readjustments; and (ii) the number of shares and
the amount, if any, of other property which at the time would be received upon
the exercise of the Warrant.
 
 

 
 
(c)           Certain Events. If any event occurs as to which the other
provisions of this Section 3 are not strictly applicable but the lack of any
adjustment would not fairly protect the purchase rights of the Holder under this
Warrant in accordance with the basic intent and principles of such provisions,
or if strictly applicable would not fairly protect the purchase rights of the
Holder under this Warrant in accordance with the basic intent and principles of
such provisions, then the Company's Board of Directors will, in good faith and
subject to applicable law, make an appropriate adjustment to protect the rights
of the Holder; provided, that no such adjustment pursuant to this Section 3(c)
will increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 3.
 
4. 
TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES
 
(a)           Registration of Transfers and Exchanges. Subject to Section 4(c),
upon the Holder’s surrender of this Warrant, with a duly executed copy of the
Form of Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.
 
(b)           Warrant Exchangeable for Different Denominations. The Holder may
exchange this Warrant for a new Warrant or Warrants, in substantially the form
of this Warrant, evidencing in the aggregate the right to purchase the number of
Warrant Shares, which may then be purchased hereunder, each of such new Warrants
to be dated the date of such exchange and to represent the right to purchase
such number of Warrant Shares as shall be designated by the Holder. The Holder
shall surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.
 
(c)           Restrictions on Transfers. This Warrant may not be transferred at
any time without (i) registration under the Securities Act or (ii) an exemption
from such registration and, if requested by the Company, a written opinion of
legal counsel addressed to the Company that the proposed transfer of the Warrant
may be effected without registration under the Securities Act, which opinion
will be in form and from counsel reasonably satisfactory to the Company.
 
(d)           Permitted Transfers and Assignments. Notwithstanding any provision
to the contrary in this Section 4, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates (as such term is defined under Rule 144 of the
Securities Act) without obtaining the opinion from counsel that may be required
by Section 4(c)(ii), provided, that the Holder delivers to the Company and its
counsel certification, documentation, and other assurances reasonably required
by the Company’s counsel to enable the Company’s counsel to render an opinion to
the Company’s Transfer Agent that such transfer does not violate applicable
securities laws.
 
 

 
 
5. 
MUTILATED OR MISSING WARRANT CERTIFICATE
 
If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.
 
6. 
PAYMENT OF TAXES
 
The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.
 
7.            
FRACTIONAL SHARES
 
No fractional Warrant Shares shall be issued upon exercise of this Warrant. Upon
the full exercise of this Warrant, the Company, in lieu of issuing any
fractional Warrant Share, shall round up the number of Warrant Shares issuable
to nearest whole share.
 
8. 
NO STOCK RIGHTS AND LEGEND
 
No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).
 
Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
 

 
 
9.            
REGISTRATION RIGHTS
 
The Holder shall be entitled to the registration rights with respect to the
Warrant Shares set forth in, and subject to the conditions of, the Registration
Rights Agreement.
 
10. 
NOTICES
 
All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party (a) on the date of delivery,
if delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) the date of transmission if sent
by facsimile or e-mail with confirmation of transmission by the transmitting
equipment if such notice or communication is delivered prior to 5:00 P.M., New
York City time, on a Trading Day, or the next Trading Day after the date of
transmission, if such notice or communication is delivered on a day that is not
a Trading Day or later than 5:00 P.M., New York City time, on any Trading Day;
(c) the date received or rejected by the addressee, if sent by certified mail,
return receipt requested, if to the registered Holder hereof; or (d) seven days
after the placement of the notice into the mails (first class postage prepaid),
to the Holder at the address, facsimile number, or e-mail address furnished by
the registered Holder to the Company in accordance with the Subscription
Agreement by and between the Company and the Holder or, if the registered Holder
is not the original purchaser of this Warrant, then as provided in the Form of
Assignment delivered to the Company pursuant to Section 4(a) in connection with
the assignment of this Warrant to such Holder, or if to the Company, to it at:
 
Sincerity Applied Materials Holding Corp.
P.O. Box 374
100 Toorak Road
South Yarra, VIC 3141
Attn: Mr. Zhang Yiwen, Chief Executive Officer
E-mail Address:james@sincerityplastics.com
 
(or to such other address, facsimile number, or e-mail address as the Holder or
the Company as a party may designate by notice to the other party in accordance
with this Section 10) with a copy to
 
CKR Law, LLP
1330 Avenue of the Americas, 14th Floor
New York, NY 10019
Attention:  Scott Rapfogel, Esq.
Facsimile:  212.259.8200
E-mail Address: srapfogel@ckrlaw.com
 
11. 
SEVERABILITY
 
If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
 
 

 
 
12. 
BINDING EFFECT
 
This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.
 
13. 
SURVIVAL OF RIGHTS AND DUTIES
 
This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.
 
14. 
GOVERNING LAW
 
This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.
 
15. 
DISPUTE RESOLUTION
 
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within five (5)
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall, at
its sole discretion, within five (5) Business Days, submit via facsimile (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder, or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations; provided that, if such disputed
determination or arithmetic calculation being submitted by the Holder is
determined to be incorrect, then the expense of the investment bank or the
accountant shall be the responsibility of the Holder. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be final,
binding and conclusive upon the parties thereto.
 
16. 
NOTICES OF RECORD DATE
 
Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation or other entity, any transfer of
all or substantially all the assets of the Company, or any voluntary or
involuntary dissolution, liquidation or winding up of the Company, or the sale,
in a single transaction, of a majority of the Company’s voting stock (whether
newly issued, or from treasury, or previously issued and then outstanding, or
any combination thereof), the Company shall mail to the Holder at least ten (10)
Business Days, or such longer period as may be required by law, prior to the
record date specified therein, a notice specifying (i) the date established as
the record date for the purpose of such dividend, distribution, option or right
and a description of such dividend, option or right, (ii) the date on which any
such reorganization, reclassification, transfer, consolidation, merger,
dissolution, liquidation or winding up, or sale is expected to become effective
and (iii) the date, if any, fixed as to when the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
transfer, consolation, merger, dissolution, liquidation or winding up.
 
 

 
 
17. 
RESERVATION OF SHARES
 
The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable. The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use commercially reasonable efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable Warrant Shares upon the exercise of this Warrant
and use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents, including but not limited to consents from the Company’s
stockholders or Board of Directors or any public regulatory body, as may be
necessary to enable the Company to perform its obligations under this Warrant.
 
18. 
HEADINGS
 
The headings used in this Warrant are for the convenience of reference only and
shall not, for any purpose, be deemed a part of this Warrant.
 
19. 
AMENDMENT AND WAIVERS
 
Any term of this Warrant may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) with the written consent of the Company and the
Majority Holders.
 
20. 
NO THIRD PARTY RIGHTS
 
This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.
 
[Signature Page Follows]
 

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.
 
SINCERITY APPLIED MATERIALS HOLDINGS CORP.
 
By:                                                       
Name:  
Title:  
 
 
 
 
{00180934.3 / 4133.003}

 

 
EXHIBIT A
 
NOTICE OF EXERCISE
 
(To be executed by Holder of Warrant if Holder desires to exercise Warrant)
 
To Sincerity Applied Material Holdings Corp.
 
The undersigned hereby irrevocably elects to exercise this Warrant with respect
to ___________________ shares of Common Stock (as defined in the Warrant) as
follows:
 
Check applicable box
 
☐ 
CASH: Number of shares of Common Stock exercised X $____ per share = $_________
(to be paid as provided in Section 1(b)(i) of the Warrant) plus any applicable
taxes payable by the undersigned pursuant to the Warrant; or
 
☐ 
CASHLESS (if eligible in accordance with Section 1(b)(ii) of the Warrant).
 
The undersigned requests that certificates for such shares be issued in the name
of:
 
_________________________________________
_________________________________________
_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))*
 
If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:
 
_________________________________________
_________________________________________
_________________________________________
(Please print name, address and social security or federal employer
identification number (if applicable))*
 
Name of Holder (print):     

(Signature):                                                                                        
(By:)                                                                                        
(Title:)                                                                                        
Dated:                                                                                        
 
*            
If Warrant Shares are to be issued in any name other than that of the registered
Holder of the Warrant, then the Holder must include an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such issuance
complies with all applicable securities laws.
{00180934.3 / 4133.003}

 
EXHIBIT B
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, ___________________________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the Warrant (as defined in and evidenced by the attached
Warrant) to acquire the number of Warrant Shares set opposite the name of such
assignee below and in and to the foregoing Warrant with respect to said
acquisition rights and the shares issuable upon exercise of the Warrant:
 
Name of Assignee (and social security or federal employer identification number
(if applicable))
 
Address
 
Number of Shares
 
 
 
 
 
 
 
 
 
 
 
 
 

 
If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.
 
Name of Holder (print):  

(Signature):                                                                                        
(By:)                                                                                        
(Title:)                                                                                        
Dated:                                                                                        
 
{00180934.3 / 4133.003}
